Title: To James Madison from Benjamin Henry Latrobe, 19 May 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Letter not found. 19 May 1811, Philadelphia. Calendared by Latrobe in a list of “Letters written at Philadelphia May 1811” as forwarding a copy of his “⟨ann⟩iversary oration” (MdHi: Latrobe Letterbooks). Latrobe’s Anniversary Oration, Pronounced before the Society of Artists of the United States,… on the Eighth of May, 1811 (Philadelphia, 1811; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 23189) is reprinted in Van Horne, Papers of LatrobeJohn C. Van Horne and Lee W. Formwalt, eds., The Correspondence and Miscellaneous Papers of Benjamin Henry Latrobe (3 vols.; New Haven, 1984–88)., 3:67–84. It was also reprinted in the National Intelligencer on 20 July 1811, possibly from the copy Latrobe forwarded to JM.
